The opinion of the Court was delivered by
Manning, J.
The defendant was indicted for murder in the District Court for Rapides, and on his application, the venue was changed to Grant. The trial there resulted in a conviction of manslaughter and sentence to hard labor for ten years, which was reversed on appeal. State vs. Brown, 33 Ann. 1151.
His second trial had the same result, and this appeal is front the judgment then rendered. The errors complained of are set forth in four bills of exception, which we will examine in their order:
1. On the day for trial, the court deferred calling the case until 2' o’clock p. m:., on the application of the prosecuting officer, the object being to give the witnesses (all of whom- lived in Rapides) time' to reach the courthouse. At that hour, the witnesses not yet having « arrived, the court granted attachments for them, and postponed the trial until the next day. The ground of exception is that it was an unwarranted waste of time of the court, and an expense to the parish, to wait for the return of the attachments, and “both counsel for the accused notified the eourt that they had other' important matters requiring their attention at home,” and that they had attended on the day'assigned for the trial-of the defendant, and could not Wait from day to day for the return of the attachments.
Any and all allegations of harm to the prisoner, resulting from this course, are conspicuously absent from the bill. The time of the eourt may have been wasted, and the parish subjected to greater expense, and the counsel pub to inconvenience, but all these together will not affect the regularity and legality of the trial.
2. The trial was had on the next day’’, and a civil ease was put' aside, though the eourt was in the .midst of hearing it, in order that this criminal trial might be speedily had. The ground of exception here is that it was “ irregular, illegal, and prejudicial to the defend-' ant’s rights and interests.”
How, or in what respect prejudicial is not stated, nor can we divine it. The course pursued was not illegal, and the insularity was enforced by the clamor for a trial the:day before. ■ ■ On-the first day, ihe prisoner excepted to a delay, imperatively demanded by the interests of the State, and on the day next following, complained that no further delay would be permitted. A court cannot adapt its order of business to the varying moods of a prisoner.
3. The district attorney, having interrogated one of the panel of jurors if he had formed and expressed an opinion, etc., then asked if *342lie had conversed about the case with Harvey Williamson—this person not being a witness or connected in any way with the case. The objection was that there could be but one purpose of the question, viz., to inferentially charge a corrupt combination between the prisoner and Williamson to influence jurors in advance of the trial, and thus to prejudice the jurors who were -within hearing against the prisoner.
It is an inference of counsel that this was the object of the prosecuting officer in asking the question. He does not state what was his object, but it was competent for the State’s attorney to ascertain, by examination of the person offered as a juror on his voir dire, in other questions than the stereotyped forms, whether the juror had been subjected, knowingly or unwittingly, to influences that would have unfitted him for the discharge of his functions.
4. That the indictment has not the seal of the Rapides court, and is therefore unauthenticated, and that the counsel for the prisoner, when making the objection, wanted to read the decision of this Court on the former appeal, but was prevented by the Judge.
The Judge corrects this statement, and certifies the fact to be that the prisoner’s counsel argued the point and spoke until he was apparently through, and had turned away and walked off. The Judge then overruled the objection, and the counsel wanted to argue it over and to read the opinion of this Court, etc.
The Judge was right. Counsel should not be permitted to re-argue a question after the court has ruled upon it. If the ruling is wrong, the remedy was by exception, and that remedy was used.
The indictment needed no seal. It is an original, and the law is express that “ the original indictment and other papers appertaining to the cause,” with a copy of all orders, etc., shall be sent to the court to which the cause has been removed. Rev. Stats. Sec. 1024. The court of Grant parish no more needed a seal to the indictment to authenticate it than would the court of Rapides, had the case been tried there where the bill was found. The original papers must be transmitted from the one court to the other when the venue is changed. The minutes of the court, its orders, etc., must be copied, and the seal of the court must authenticate the certificate that they are correctly copied. •
There is no error in the trial in the lower court, and its judgment is affirmed.